DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 6, lines 16-22, filed 4 January 2022, with respect to the objection to claim 27 and the 35 USC 112(b) rejection of claims 22 and 24 have been fully considered and are persuasive.  The objection to claim 27 and the 35 USC 112(b) rejection of claims 22 and 24 have been withdrawn in view of the amendments to the claims. 

3.	Applicant’s arguments, see page 6, line 23 to page 7, line 25, filed 4 January 2022, with respect to the 35 USC 102 and 103 rejections of claims 15-28 and 30 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 15-28 and 30 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record fails to teach or fairly suggest the gas-liquid separator of claim 15 wherein the separating edge is located in the curvature such that the medium meets the separating edge as it is flowing through the curvature.

Allowable Subject Matter

4.	Claims 15-28 and 30 are allowed.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 14, 2022